
	
		VI
		109th CONGRESS
		2d Session
		S. 3809
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2006
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Jacqueline W. Coats.
	
	
		1.Permanent resident status for
			 Jacqueline W. Coats
			(a)In
			 generalNotwithstanding subsections (a) and (b) of section 201 of
			 the Immigration and Nationality Act (8 U.S.C.
			 1151), Jacqueline W. Coats shall be eligible for issuance of an
			 immigrant visa or for adjustment of status to that of an alien lawfully
			 admitted for permanent residence upon filing an application for issuance of an
			 immigrant visa under section 204 of that Act or for adjustment of status to
			 lawful permanent resident.
			(b)Adjustment of
			 statusIf Jacqueline W. Coats enters the United States before the
			 filing deadline specified in subsection (c), Jacqueline W. Coats shall be
			 considered to have entered and remained lawfully and shall be eligible for
			 adjustment of status under
			 section
			 245 of the Immigration and
			 Nationality Act (8 U.S.C. 1255) as of the date of enactment of this
			 Act.
			(c)Deadline for
			 application and payment of feesSubsections (a) and (b) shall
			 apply only if the application for issuance of an immigrant visa or the
			 application for adjustment of status is filed with appropriate fees within 2
			 years after the date of enactment of this Act.
			(d)Reduction of
			 immigrant visa numbersUpon the granting of an immigrant visa or
			 permanent residence to Jacqueline W. Coats, the Secretary of State shall
			 instruct the proper officer to reduce by 1, during the current or next
			 following fiscal year, the total number of immigrant visas that are made
			 available to natives of the country of birth of Jacqueline W. Coats under
			 section
			 203(a) of the Immigration and
			 Nationality Act or, if applicable, the total number of immigrant
			 visas that are made available to natives of the country of birth of Jacqueline
			 W. Coats under section 202(e) of that Act.
			
